Title: Thomas Jefferson to Jeremiah A. Goodman, 23 December 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          Dr Sir  Monticello Dec. 23. 14
          James arrived last night with your letter of the 19th. that of the 8th had been recd a day or two before, and that of the 3d about a week.  I will by our next mail desire mr Gibson to inclose you 130.D. for mr Poindexter by mail, which I suppose you will recieve in a fortnight. I have a letter from mr Radford desiring the road thro’ his land may not be opened until the court establishes it, assuring me he will make no opposition. we must let that part lie then, & finish the rest. the account of your wheat crop is really disheartening. after taking out the seed sown, it does not give 2. for 1. the corn too is short. but it is sufficient if dealt out economically. by which I do not mean that any thing is to be under-fed. I know that neither people nor horses can work unless well fed, nor can hogs or sheep be raised. but full experience here has proved that 12. barrels for every laborer will carry the year through if kept under lock & key. we have tried this year the grinding the corn for the fattening hogs, & boiling the meal into mush. it is surprising how much sooner they have fattened. we think we have saved one half. the same saving might be made by grinding the corn for your horses and mixing the meal with chopped straw. the sending only 20. blankets was a mistake of mrs Randolph’s. the other 2. shall go by the waggon. I hope you are hurrying the tobacco. Davy, Bartlet, Nace & Eve set out this morning for Poplar Forest. let them start on their return with the hogs the day after your holidays end, which I suppose will be on Wednesday night, so that they may set out Thursday morning. caution them against whipping the hogs. the last year there was one so bruised all over, that not a single piece of it could be used, & several were so injured that many pieces of them were lost. I am very glad to learn that the negroes have recieved their clothes. Accept my best wishes
          Th: Jefferson
        